Citation Nr: 9910698	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an upper back 
disability.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran's claim for entitlement to 
service connection for an upper back disability.  A notice of 
disagreement was received in November 1994.  A statement of 
the case was issued in November 1994.  A substantive appeal 
was received from the veteran in January 1995.  In April 
1997, the Board remanded this matter to the RO for further 
development.  

The Board notes that at the time of the Board remand, claims 
for service connection for a neck, cervical spine disability, 
and for radiculopathy affecting the right upper extremity 
were also in appellate status.  However, these claims were 
granted by a December 1998 RO decision, and as such, are no 
longer in appellate status.  


FINDING OF FACT

The medical evidence does not demonstrate that the veteran 
currently suffers from an upper back disability.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
an upper back disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a appellant with the development of facts 
does not arise until the appellant has presented evidence of 
a well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" is required.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  A claimant therefore cannot meet 
this burden merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under § 5107(a).  
Grottveit  v. Brown, 5 Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
appellant and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

The veteran contends that service connection is warranted for 
an upper back disability.  A review of his service medical 
records reveals that he was seen in January 1992 complaining 
of upper back pain and of unknown etiology.  He was diagnosed 
with upper back pain and possible paraspinal muscle spasm 
about the T3-T7 region.  In February 1993, the veteran was 
seen complaining of upper back pain subsequent to lifting a 
trailer and hearing a pop in his upper back.  He was treated 
and diagnosed with pain in the upper back due to a pulled 
muscle.  In December 1993 he was treated for neck and right 
shoulder pain (both apparently due to the February 1993 
incident) and was diagnosed with probable right long thoracic 
nerve involvement.  

The service medical records are sufficient to meet the second 
element of Caluza, as they demonstrate that the veteran 
incurred an injury to the upper back in service.  However, 
the first requirement under Caluza - that there be evidence 
of a current disability through medical diagnosis - is not 
met in this case.  

Specifically, the post service medical evidence is negative 
for a upper back disability.  This evidence includes the 
report of a July 1994 VA general examination, wherein 
diagnoses of a "[n]eck injury with injury to C5-6 with 
minimal residual" and "[l]ow back sprain with minimal 
residual" are indicated.  A private medical record dated in 
August 1994 indicates that the veteran seen complaining of 
upper back and lower neck pain at that time; however, he was 
not diagnosed with a upper back disability at the time; 
rather, he was diagnosed with cervical disc disease with neck 
pain.  

A VA spine examination was conducted in January 1995, the 
report of which indicates that the veteran was not suffering 
from a neck disability.  No other back disabilities are 
noted.  A magnetic resonance imaging study accomplished in 
conjunction with this examination found the veteran's 
thoracic spine to be within normal limits.  A VA outpatient 
treatment record indicates that the veteran was seen in March 
1995 complaining of upper back and neck pain; a diagnosis was 
not noted, however.  Finally, as a result of another VA spine 
examination, conducted in May 1997, the veteran was diagnosed 
with chronic cervical spine strain with mild radiculopathy to 
the right upper extremity.  

The evidence detailed above, while demonstrating that the 
veteran suffers from a cervical spine disability and related 
radiculopathy, does not demonstrate that the veteran suffers 
from an upper back disability.  The Board points out that, as 
noted above, service connection for a chronic strain of the 
cervical spine with radiculopathy has been previously 
established. 

Finally, the Board notes that any lay statements made by the 
veteran do not provide a sufficient basis to conclude that he 
does suffer from an upper back disability.  Espiritu.  Since 
there is no medical evidence of record demonstrating that the 
veteran suffers from an upper back disability, the first (a 
current disability) and third (a medical link) requirements 
set forth by the Court in Caluza, in order for claims to be 
well-grounded, are not met.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the appellant with the development of evidence.


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

